DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art fails to teach and render obvious of a sequence meeting a requirement in an environment in which a signal is sent by using a reference signal or a control channel is determined, where the sequence is a sequence [f.sub.n] including N elements, f.sub.n is an element in the sequence [f.sub.n], and the determined sequence [f.sub.n] meets a preset condition; then the N elements in the sequence [f.sub.n] are mapped to N subcarriers respectively, to generate a first signal; and the first signal is sent. By using the foregoing determined sequence, weak cross-correlation between sequences can be maintained, and a relatively small PAPR value and a relatively small CM value of the reference signal or the control channel can be maintained, to meet a requirement in a communications application environment in which the signal is sent by using the reference signal or the control channel, particularly when a data signal on which .pi./2-BPSK modulation is performed is sent or frequency shaping is performed on the reference signal or the control channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471